In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-343 CR

____________________


BILLIE RENEE BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-02711




MEMORANDUM OPINION
 On July 9, 2008, the trial court sentenced Billie Renee Brown on a conviction for
unauthorized use of a vehicle.  Brown filed a notice of appeal on July 30, 2008.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On August 8, 2008, we notified the parties that we would dismiss the appeal unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered September 10, 2008 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.